Citation Nr: 1543211	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-36 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 9, 2014 and in excess of 50 percent thereafter.

2.  Entitlement to a compensable evaluation for hypertension.

3.  Entitlement to a compensable evaluation for sinusitis.

4. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2010 and November 2014 rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal is processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record.

In the February 2010 rating decision, the RO, in pertinent part, granted service connection for PTSD and assigned a 10 percent rating, effective October 16, 2008.  In March 2010, the Veteran submitted a notice of disagreement contending a higher rating was warranted.  Subsequently, in a December 2014 rating decision, the RO awarded a 30 percent rating, effective October 16, 2008, and a 50 percent rating, effective June 9, 2014.  As this does not represent an award of the maximum rating available, the Veteran's claim for a higher initial rating for PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (in a claim for an increased rating, a Veteran is presumed to be seeking the maximum benefit allowable.).

Additional medical evidence was added to Virtual VA after the issuance of the most recent supplemental statement of the case (SSOC).  The Board recognizes that this medical evidence, which includes VA treatment reports, constitutes new evidence without a waiver of initial AOJ consideration.  As this evidence is either not pertinent to the issues being decided, or is cumulative or duplicative of evidence already considered by the RO, the Board concludes that a remand of the issues being decided herein is not warranted.  See 38 C.F.R. §§ 19.37; 20.800; 20.1304 (2015).  

The issues of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 9, 2014, and in excess of 50 percent thereafter, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension is manifested by the need for continuous medication for control and a history of diastolic pressure of 100 or more.  Diastolic pressure of 100 or more, or systolic pressure of 160 or more, has not been shown at any time during the period on appeal.

2.  For the period on appeal extending from December 11, 2008 through January 22, 2010, the Veteran's rhinosinusitis was manifested by a polyp.

3.  For the rating period prior to December 11, 2008 and since January 22, 2010, the Veteran's has manifested, at worst, 2 non-incapacitating episodes in a 12-month period, without nasal obstruction.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7101 (2015). 

2.  The criteria for a 30 percent evaluation for rhinosinusitis from December 11, 2008 through January 22, 2010, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Codes 6510-6522 (2015). 

3.  Prior to December 11, 2008 and since January 22, 2010, the criteria for a compensable rating for sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.97, Diagnostic Codes 6510-6522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In October 2008, VA issued the Veteran a VCAA notice which informed him of the evidence generally needed to support claims for service connection and how VA determines the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing his claims.  The October 2008 VCAA notice was issued to the Veteran prior to the February 2010 rating decision from which the instant appeal arises. VA issued the Veteran another VCAA notice which informed him of the evidence generally needed to support claims for an increased rating.  While the Veteran was not provided with notice of the rating criteria used to rate his disabilities in a notice letter, these criteria were contained in the September 2012 statement of the case (SOC).  As such, the Veteran had actual knowledge of the criteria used to rate his claims decided herein.  Thereafter, the Veteran's appeals were readjudicated with the issuance of the June 2015 supplemental statement of the case (SSOC).  As such, any timing error was cured and is harmless.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded VA examinations in October 2010 and January 2015, with a June 2015 addendum opinion.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiners personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

All relevant documentation, including service treatment records and VA treatment records, has been secured.  All relevant facts have been developed.  There remains no issue as to the substantial completeness of the Veteran's claims decided herein.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2015). 

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000). 

The claim currently on appeal arises from a February 2010 rating decision, which arose from a claim received on October 16, 2008.  As such, the rating period on appeal extends from October 16, 2007, one year prior to the date of receipt of his increased rating claim.  See 38 C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 4.1 provides that, in evaluating a disability, such disability is to be viewed in relation to its whole recorded history.  Therefore, the Board will consider pertinent evidence dated prior to October 16, 2007, but only to the extent that it is found to shed additional light on the Veteran's disabilities in relation to the rating period on appeal.

Analysis

Hypertension

The Veteran seeks a higher initial rating for his service-connected hypertension.  The Veteran's hypertension is currently assigned a noncompensable rating under Diagnostic Code 7101.  See 38 C.F.R. § 4.104 (2015).  Under Diagnostic Code 7101, a 10 percent evaluation is provided when evidence demonstrates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  A minimum of 10 percent is also assigned when there is a history of diastolic blood pressure of predominantly 100 or more and continuous medication is required for control.  A 20 percent evaluation is warranted for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for hypertension with diastolic pressure predominantly 120 or more.  A maximum schedular evaluation of 60 percent is assigned when there is diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2015).

The Veteran's April 1991 service separation examination report shows that his blood pressure reading was 144/100.  He noted in subsequent statements that he was told that he had high blood pressure at this examination.  Thereafter, the Veteran underwent VA examination for hypertension in November 1992.  While his sitting and standing diastolic blood pressure readings were below 100, his post-exercise diastolic readings were 100 on two different results.  The Veteran was not on medication at this time but began taking such medication shortly thereafter, and records show that he continues to take such medication.  As such, the Veteran certainly demonstrates a history of diastolic pressure of 100.  With regard to whether this represents diastolic pressure that is "predominantly" 100 or more, the Board finds that the evidence is at least evenly balanced, and the benefit of the doubt should be afforded to the Veteran.  As such, a rating of 10 percent for hypertension is granted.

However, based on the following evidence, the Board finds that a disability rating in excess of 10 percent for hypertension is not warranted.

VA treatment records and examination reports in the claims file reflect that the Veteran has been followed for his diagnosed hypertension and has been prescribed different medications for control including Hydrochlorothiazide and Lisinopril.  His blood pressure readings include the following:  136/75 in March 2009, 117/70 in September 2009, 127/82 in January 2010, 142/83 in January 2011, 102/64 in October 2011, 127/77 and 128/82 in October 2014.  

The Veteran was afforded a VA examination regarding his hypertension in January 2015.  At that time, the Veteran was noted to be taking Losartan, Potassium, and Terazosin.  The examiner indicated that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  Blood pressure readings at that time were 128/65, 116/79, and 118/79.  It was further noted that the average blood pressure reading was 120/74.  The examiner stated that the Veteran did not have any other pertinent physical  findings, complication, conditions, signs, or symptoms related to his hypertension and that the Veteran's hypertension did not affect his ability to work.  

In light of the above, the Board finds that the criteria for a disability rating in excess of 10 percent for the Veteran's hypertension have not been met under Diagnostic Code 7101 for the entire period on appeal.  As shown above, there is no lay or medical evidence that, at any point during the appeal period, diastolic was 110 or more or systolic was 200 or more.  Therefore, at this time, entitlement to the next higher rating is not shown.  

In sum, the evidence supports a finding that a 10 percent rating for hypertension is warranted.  However, to the extent that the Veteran is seeking a rating in excess of 10 percent for hypertension, the preponderance of the evidence is against the claim, and the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b).  

Sinusitis

The Veteran also contends that his sinusitis warrants a compensable evaluation.  The Veteran's diagnosis has been characterized as chronic rhinosinusitis.  See VA treatment records.  He is currently assigned a noncompensable disability rating under Diagnostic Code 6510 for the entire period on appeal.  See 38 C.F.R. § 4.97 (2015).  The criteria addressing sinusitis is found in a general rating formula under 38 C.F.R. § 4.97, and includes DCs 6510 through 6514.  

A 10 percent rating is in order for sinusitis with one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment; or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted for chronic osteomyelitis following radical surgery; or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514. 

In light of the Veteran's diagnosis, consideration of the diagnostic code for allergic rhinitis is also warranted.  Allergic rhinitis without polyps but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side warrants a 10 percent evaluation; and allergic rhinitis with polyps warrants a 30 percent evaluation.  38 U.S.C.A. § 4.97, Diagnostic Code 6522.

VA treatment records dated in November 2007 reflect that the Veteran was seen regarding follow up for his chronic rhinosinusitis and polyposis.  It was noted that he was doing very well on Singulair saline spray and Claritin and Flunisolide.  There were no complaints of nasal obstruction or infections.  On examination, the left inferior turbinates were large and erythematous.  His septum was relatively straight and there were no polyps.  The middle meatus was clear bilaterally and there were no lesions present in the oropharynx or oral cavity.

VA medical records in December 2008 reflect that the Veteran complained of nasal congestion, drainage, decreased sense of smell, and facial pressure.  Upon examination, there was bilateral inferior turbinate hypertrophy.  Nasal endoscopy revealed polypoid change of right middle turbinate; the left middle meatus was patent, but pus was noted draining from meatus and ethmoid bowl on the left.  He was treated with antibiotics for 30 days for likely acute sinusitis. 

According to a February 2009 VA treatment records, the Veteran was seen for follow-up regarding his chronic rhinosinusitis.  Examination at that time revealed no sinus tenderness.  On the left, maxillary sinus was clear, ethmoid sinus was patent anteriorly, with small polyps noted in posterior ethmoid.  There were no polyps in the nasopharynx.  On the right, there were scarred, middle turbinates adhered to block maxillary os, and ethmoids were not seen well.  He was diagnosed and treated for an upper respiratory infection at that time.  

In June 2009, the Veteran was noted to be doing well.  He had a small polyp high in right middle meatus, otherwise open and the nasal septum was midline.

According to a January 2010 VA examination report, the examiner noted that the Veteran had 2 non-incapacitating episodes of sinusitis in the past 12 month period and no incapacitating episodes.  The current treatment noted was Singulair and Claritin.  Nose examination revealed no polyps or obstruction; and the septum, turbinates, and nasal vestibule were normal.  Sinus examination was also normal.  

In November 2010, the Veteran presented to the emergency department for evaluation of sinus pain and drainage accompanied by chest congestion and productive of cough.  He reported a 4 to 6 week history chest congestion and sinus drainage, which reportedly worsened over the past week, with fever as high as 103.7 (per report), and persistent cough productive of yellow-green sputum.  The examiner noted that the Veteran had a long history of sinusitis, but no shortness of breath, chest pain, fever, chills, nausea, vomiting, or other systemic symptoms.  Upon examination the oropharynx was clear, but there was maxillary sinus tenderness.  The diagnosis at that time was sinusitis and the Veteran was prescribed antibiotics for 5 days.


In January 2011, the Veteran presented with recurrent sinus congestion and pressure.  The Veteran reported post-nasal drip and foul smelling purulent discharge, along with cough, shortness of breath, and chills, but no fever.  Upon examination the oropharynx was clear, but there was maxillary and frontal sinus tenderness.  At that time the impression was sinusitis.  The plan included antibiotic treatment for 10 days. 

In June 2011, the Veteran complained of significant left-sided facial pain radiating into posterior eye and left upper teeth.  The examiner noted subjective fevers with night sweats, but no nasal drainage, cough, ear pain, hearing changes, or tinnitus.  The Veteran also complained of headache for three days.  At that time, the impression was symptoms suggestive of giant cell arteritis; however, the discharge diagnosis was questionable giant cell temporitis versus sinusitis.  The Veteran could not stay for a head CT needed in order to rule out sinusitis and was treated with antibiotics for sinusitis.

According to a January 2012 VA treatment report, the Veteran complained of worsening sinus congestion, ear ringing, and inner ear pressure.  It was noted that a recent CT showed opacification of the right frontal sinus.  There was tenderness to palpation of bilateral frontal sinuses noted.  The Veteran was given antibiotics, but management was deferred to ENT (ear, nose, and throat).

In August 2013 VA treatment report, it was stated that the Veteran' sinus condition, will need surgery after his cardiac workup was okay.  However, the record does not reflect any subsequent sinus surgery.

The Veteran was afforded a VA Sinusitis examination in January 2015.  At that time it was noted that he had chronic sinusitis and allergic rhinitis.  The examiner indicated that the maxillary and ethmoid sinuses were currently affected and that the Veteran reported having to breathe through his mouth and having post-nasal drip every night.  It was further noted that the Veteran had not had any non-incapacitating episodes of sinusitis over the past 12 months.  There was no obstruction of the nasal passages, permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous conditions.  No other pertinent findings, scars, complications, signs, or symptoms were noted.  The VA examination report included results from a prior CT indicating evidence of prior bilateral maxillary sinus/ethmoid surgery.  The CT report also noted near-complete opacification of the right maxillary sinus, mucosal thickening and an air-fluid level in the left maxillary sinus, and a few opacified ethmoid air cells.  No focal osseous lesion was identified. The visualized superficial soft tissue structures were within normal limits.  According to the June 2015 addendum opinion, the examiner stated that the Veteran had no incapacitating episodes in the past year.

The evidence of record reasonably suggests that the Veteran had polyps beginning December 11, 2008 described as polypoid change, and specifically noted in December 11, 2008.  However, subsequent VA treatment reports and examination report indicate that polyps are not present beginning January 22, 2010.  As such, the Board finds that for the period from December 11, 2008 through January 22, 2010, a 30 percent rating is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.  This is the maximum evaluation available under this diagnostic code. 

The medical evidence noted above does not warrant a compensable rating prior to December 11, 2008 or subsequent to January 22, 2010.  The Veteran's nasal symptoms have been controlled with Singulair and Claritin, along with occasional antibiotic treatment lasting no longer than 10 days.  No incapacitating episodes of sinusitis have been demonstrated.  The Veteran's complaints have involved congestion, discharge, and pain, and the Veteran has been treated for sinus infections.  However, three or more non-incapacitating episodes manifested by headaches, pain, and purulent discharge or crusting have not been shown in any 12-month period on appeal.  Although CT reports indicate a prior surgery, the January 2015 VA examiner stated that the Veteran did not have sinus surgery.  VA treatment records also reflect that the Veteran had surgery for nasal polyps in 2004.  It was not radical sinus surgery and the Veteran does not have osteomyelitis.  Therefore, a compensable rating is not warranted under the formula for rating sinusitis, at any time since the effective date of service connection. 

Additionally, before December 11, 2008 and after January 22, 2010, the evidence does not reflect obstruction of the nasal passages.  Although the Veteran's turbinates were described as large and erythematous, complete obstruction on one side has not been demonstrated.  Further, VA examiners specifically noted that there were no polyps prior to December 11, 2008 and beginning January 22, 2010.  Therefore, the preponderance of the evidence is against a compensable rating for sinusitis/allergic rhinitis before December 11, 2008 and since January 22, 2010.  After review of the evidence, lay and medical, the Board finds that while polyps were demonstrated between December 11, 2008 and  January 22, 2010, for the remaining period on appeal, the Veteran's rhinosinusitis has been manifested by, at worst, times of nasal congestion, pain, and discharge.  

As such, the Board finds that the weight of the evidence, lay and medical, does not warrant a compensable rating for sinusitis before December 11, 2008 and after January 22, 2010.  The claim for increase must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the hypertension or sinusitis disability for any part of the rating period on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hypertension and rhinosinusitis are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Evaluations in excess of those assigned are provided for certain manifestations of hypertension and rhinosinusitis, but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  A comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board adds that the rating criteria contemplate blood pressure readings well in excess of the Veteran's readings shown during the period on appeal, with corresponding higher ratings.  Also, the Veteran has never asserted any unusual disability picture. 

The symptomatology and the disability levels for sinusitis throughout the entire initial rating period under consideration are contemplated by the rating schedule, and the assigned ratings, are therefore, adequate.  In the absence of exceptional factors associated with hypertension or rhinosinusitis, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  There are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

There is nothing in the record to indicate that these service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to 10 percent rating for hypertension is granted, subject to the laws and regulations governing the payment of VA benefits.

A 30 percent disability rating (but no higher) is warranted for service-connected sinusitis from December 11, 2008 through January 22, 2010, subject to the laws and regulations governing the payment of VA benefits.  

Entitlement to a compensable evaluation for sinusitis prior to December 11, 2008 and since January 22, 2010 is denied.


REMAND

PTSD and TDIU

According to the June 2014 application for total disability rating due to individual unemployability, the Veteran indicated that he was no longer employed because of the severity of his PTSD.  Subsequent to the June 2015 supplemental statement of the case, VA treatment dated between November 2014 and June 2015 from the Durham VA Medical Center (VAMC) were associated with the Veteran's VVA claims file pertaining to his PTSD symptoms.  The Board notes that the AOJ has only reviewed the records dated prior to November 2014 from the Durham VAMC; however, the Durham VAMC records dated beginning in November 2014 were not considered by the AOJ and the Veteran has not submitted a written waiver of the AOJ's initial consideration.  Thus, the evidence must be referred to the AOJ for review and preparation of a supplement statement of the case, if a grant of the benefits sought is not made.  38 C.F.R. § 20.1304(c) (2012) (holding that a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration). 

Also, because the remanded issue of entitlement to an increased rating for PTSD will have an impact on the Veteran's TDIU claim, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, the issue of entitlement to TDIU is also part of this remand.

Accordingly, the case is REMANDED for the following actions:

Readjudicate the claims the basis of additional evidence.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


